By the Court,
Bailey, J.
Before the adoption of the amendment to § 3 of art. 5 of our state constitution, no question of this kind could have arisen. As the last clause of that section positively excluded every soldier, seaman and mariner from the exercise of the elective franchise.'
The amendment to this article and section, adopted for the express purpose of enabling.our citizen soldiers to vote while serving in the army as volunteers, is in these words:
“ Seo. 3. For the purpose of voting, no person shall be deemed to have gained or lost a residence by reason of his presence or absence while employed in the service of the United States ; nor while engaged in the navigation of the waters of this state, or of the United States, or ' of the high seas; nor while a student of any seminary of learning ; nor while kept at any alms-house, or other asylum, at public expense ; *553nor while confined in any public prison. And .the legislature may make provisions for taking the votes of electors who may be absent from their townships in the military service of the United States or of this state ; but nothing herein contained shall be deemed to allow any soldier, seaman or mariner in the' regular army or navy of the United States,-the right to vote.”
That clause, so long as it remained a part of the constitution of the state, effectually barred all access to the polls, so far as the three classes mentioned in it were concerned. That clause is removed by the amendment heretofore quoted, and of course we must look to the other provisions of the article on suffrage, to determine the status of the plaintiff in error in this regard.
Section one of art. -5, lays down the general rule that “every white male person of twenty-one years and upwards, who shall have resided in Kansas six months, next preceding any election, and in the township or ward in which he offers to vote, at least thirty days next preceding such election, being a citizen of the United States, or if of foreign birth, having declared his intention to become a citizen, shall be deemed a qualified elector.”
The case at bar shows that all these qualifications were possessed by the plaintiff in error, and that he had the right to vote unless the mere fact that he was an officer in the regular army of the United States should debar him, by virtue of the constitutional provisions on that subject.
We are clear that the only provisions ever contained in the constitution of Kansas, which could fairly be deemed to have that effect, was the anomalous clause we have quoted, which was abrogated by the amend*554ment of 1864. Aud perhaps it is not too much to suppose that the apparent inconsistency of disfranchising educated and patriotic native-born citizens for no other reason than that of being in the military service of the country; while at the same time “every white male person of twenty-one years and upwards,” whether citizen or inchoate citizen, was admitted to exercise the right of suffrage, was one of the grounds on which the legislature proposed, and the electors ratified the amendment.
That amendment, as it seems to us, contains all the restrictive provisions necessary to prevent officers or soldiers of the army, stationed within the limits of our state, from acquiring a right to vote here while having homes elsewhere, or having no homes anywhere except the quarters or barracks provided by the government.
We conclude that a white male person of twenty-one years or upwards, being a citizen of the United States, or having declared his intention to become such, as required by law, who has resided in Kansas six months next preceding any election, and in the township or ward in which he offers to vote, at least thirty days preceding such election, is a legal voter in Kansas; notwithstanding he may be an officer or soldier in the army of the United States, provided, always, that he shall not be deemed to have gained a residence for the purpose of voting, by reason of his presence while employed in the service of the United States. .
As the plaintiff in error is admitted to have had all of the required qualifications at the time his vote was refused, the judgment of the court below must be reversed.
All the justices concurring.